DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian Pauls on 07/13/2022.

The application has been amended as follows: 

In claim 1, line 9, after the limitation “wherein a vent duct extends through the electrical plug connector and wherein the vent duct is closed by a membrane and leads to the interior space” add --and wherein the vent duct is covered at an outer end thereof by a cover.--
In claim 4, lines 1-2, remove the limitation “the vent duct is covered at an outer end thereof by a cover and”
	
The following is an examiner’s statement of reasons for allowance: The most relevant prior art od record is Din (US 20200156443 A1) and DE 356303 C hereinafter referred to as Ref. 1. Ding teaches of all the limitation of independent claim 1 (see Non-Final rejection mailed on 03/14/2022), however Ding fails to teach the newly added limitation “wherein a vent duct extends through the electrical plug connector and wherein the vent duct is closed by a membrane and leads to the interior space”. Ref. 1 does teach of “wherein a vent duct extends through the electrical plug connector and wherein the vent duct is closed by a membrane and leads to the interior space” (Fig. 2, contact pins 4, opening 2 and mica disk 3). However, with the newly added limitation set forth by the examiner amendment above reciting “and wherein the vent duct is covered at an outer end thereof by a cover”, Ding in view of Ref. 1 no longer teaches all of the limitations of claim 1, and none of the known prior art of record teaches or provides and obvious combination to remedy the rejection. As a result, the rejection of claim 1 is withdrawn and claims 2, 4, 6-11 are allowed by virtue of their dependency to claim 1. 
Claim 5 is also considered allowable due to its nearly identical subject matter to claim 1 and 
claim 12 is considered allowable by virtue of its dependency to claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762